No. 82-218
    IN THE SUPREME COURT OF THE STATE O F MONTANA
                             1982


THE STATE OF MONTANA, ex rel.,
DANIEL PAUL SMITH,
                                 Relator,


THE DISTRICT COURT OF THE EIGHTH
JUDICIAL DISTRICT, CASCADE COUNTY,
HONORABLE JOEL G. ROTH, Presiding Judge,
                                 Respondents.


ORIGINAL PROCEEDING:
Counsel of Record:
    For Relator:
         Sandra K. Watts argued, Great Falls, Montana
    For Respondents:
         Hon. Mike Greely, Attorney General, Helena, Montana
         J. Fred Bourdeau, County Attorney, Great Falls, Montana
    For Amicus Curiae:
         Mike Meioy argued, Helena, Montana


                             Submitted: SEP 1             *
                               Decided:     DEG   "   8

Filed:     d - 1982
M r . J u s t i c e F r a n k B. M o r r i s o n , J r . , d e l i v e r e d t h e O p i n i o n of t h e
Court.

       D e f e n d a n t D a n i e l S m i t h a p p l i e d t o t h i s C o u r t f o r a w r i t of
supervisory            control             after     respondent,                     the      Eighth       Judicial
District Court,                Judge Roth p r e s i d i n g , d e n i e d d e f e n d a n t ' s motion

t o e x c l u d e p u b l i c and p r e s s from a p r e t r i a l s u p p r e s s i o n h e a r i n g .

By h i s a p p l i c a t i o n , d e f e n d a n t s e e k s a l t e r n a t i v e r e l i e f r                 either
(1) a n o r d e r r e v e r s i n g t h e D i s t r i c t C o u r t ' s d e c i s i o n and c l o s i n g

defendant's          pretrial           suppression                hearing            until       the    motion      to
suppress        is d e n i e d        or    the    case            is    complete;           or       ( 2 ) an order
v a c a t i n g t h e D i s t r i c t C o u r t ' s o r d e r and r e m a n d i n g t h e c a u s e f o r a

full       evidentiary                hearing        on         defendant's                  closure        motion.

       D a n i e l S m i t h is c h a r g e d w i t h d e l i b e r a t e h o m i c i d e               i n connec-
t i o n w i t h t h e O c t o b e r 3 , 1 9 8 1 , s h o o t i n g d e a t h of A l f r e d L a P i e r , a

Great F a l l s r e s i d e n t .           S m i t h s e e k s s u p p r e s s i o n of c e r t a i n items

of    e v i d e n c e t a k e n f r o m h i s home and p e r s o n on t h e d a t e of                              his
arrest.        I n h i s motion d e f e n d a n t c h a l l e n g e s t h e l a w f u l n e s s of h i s

a r r e s t , a s s e r t i n g a l a c k of p r o b a b l e c a u s e , and t h e l a w f u l n e s s of
t h e s e a r c h , a s s e r t i n g u n r e a s o n a b l e s e a r c h w i t h o u t w a r r a n t or con-
sent.

       A t t h e t i m e s e t f o r h e a r i n g on t h e s u p p r e s s i o n m o t i o n d e f e n s e

counsel       noted        that       members        of        the           public     and       a   Great       Falls
Tribune       r e p o r t e r were p r e s e n t          in the              courtroom.              Counsel      then

made a n o r a l m o t i o n to close t h e h e a r i n g to p u b l i c and p r e s s on

t h e g r o u n d s t h a t d e f e n d a n t ' s f a i r t r i a l r i g h t s would be s u b s t a n -
tially       affected           by     dissemination                    of     evidence        that       might      be

suppressed.            D e f e n s e c o u n s e l a r g u e d to t h e t r i a l c o u r t t h a t u n d e r
Great      Falls       Tribune         v.    District              Court        of     the    Eighth J u d i c i a l
District (1980),               - .-        Mont   . -- -   -   ,   6 0 8 P.2d 1 1 6 , 37 S t . R e p .    502,
and American            Bar      Association           (ABA)             Standards           Relating      to      Fair
T r i a l and F r e e P r e s s , S e c t i o n 3 . 1 ( 1 9 6 8 ) , t h e s u p p r e s s i o n h e a r i n g

s h o u l d be c l o s e d .      The S t a t e s a i d it had no o b j e c t i o n to a p u b l i c

hearing.          At     this        juncture,       Judge Roth                  temporarily closed                 the

h e a r i n g t o t h e p u b l i c and p r e s s to g i v e d e f e n d a n t a n o p p o r t u n i t y
t o make a n o f f e r o f p r o o f .

       D e f e n s e c o u n s e l made no f o r m a l o f f e r of p r o o f .                    I n s t e a d , she

d e v e l o p e d h e r a r g u m e n t t h a t c l o s u r e was p r o p e r u n d e r                t h e Great
                                                                                                                - .-


-F.a l l s
 - -         T r i b-n e c a s e , t h e 1 9 6 8 ABA s t a n d a r d , and G a n n e t t C o . ,
                    u-                                                                                          Inc.

v.    DePasquale            ( 1 9 7 9 ) , 4 4 3 U.S. 368,    99 S. Ct. 2898,     6 1 L. Ed. 2d
6 0 8 , w h e r e i n t h e U n i t e d S t a t e s Supreme C o u r t h e l d t h a t :                  (1) mem-

b e r s of      t h e p u b l i c h a v e no c o n s t i t u t i o n a l r i g h t u n d e r t h e S i x t h
and     Fourteenth            Amendments             to        attend    a    pretrial            hearing     on    a

m o t i o n t o s u p p r e s s ; and ( 2 ) t h e N e w York t r i a l c o u r t g a v e p r o p e r

deference            t o whatever          right          of    access       to      criminal       proceedings

t h a t m i g h t be g u a r a n t e e d b y t h e F i r s t and F o u r t e e n t h Amendments.
       Judge Roth denied d e f e n d a n t ' s motion.                             R u l i n g from t h e b e n c h ,

J u d g e R o t h f i r s t a c k n o w l e d g e d t h a t t h e Montana Supreme C o u r t had
neither          squarely          addressed              the     issue       of       closed       suppression

h e a r i n g s n o r a d o p t e d t h e 1 9 6 8 ABA s t a n d a r d p r o f f e r e d by d e f e n s e
c o u n s e l , and s e c o n d l y , c o n c l u d e d t h a t d e f e n d a n t f a i l e d t o make a
s u b s t a n t i a l s h o w i n g t h a t d i s s e m i n a t i o n of i n £ o r m a t i o n g a r n e r e d a t

a n o p e n s u p p r e s s i o n h e a r i n g would p r e j u d i c e d e f e n d a n t ' s r i g h t to
a    trial       by an        impartial         jury.            Judge Roth             then continued           the
s u p p r e s s i o n h e a r i n g u n t i l s u c h t i m e d e f e n d a n t c o u l d a p p l y to t h i s

Court f o r appropriate r e l i e f .
       Defendant            filed       an      application             for         writ     of     supervisory

c o n t r o l on J u n e 23, 1982.                 The S t a t e f i l e d i t s r e s p o n s e o n J u l y

6 , 1982.            Subsequently,             the Great F a l l s Tribune sought,                        and was
granted,         l e a v e to a p p e a r as a m i c u s c u r i a e .               The a m i c u s b r i e f was
r e c e i v e d J u l y 1 6 , 1982,            and       jurisdiction              was a c c e p t e d J u l y 2 9 ,

1982.         The C o u r t , s i t t i n g e n b a n c , h e a r d o r a l a r g u m e n t S e p t e m b e r
14, 1982.
       A twofold            i s s u e is p r e s e n t e d       to t h e C o u r t :        (1) w h e t h e r t h e

public         and    press       can     be     excluded           from a p r e t r i a l          suppression
h e a r i n g t o e n s u r e a d e f e n d a n t ' s r i g h t to a f a i r t r i a l : and ( 2 ) i f

a p r e t r i a l s u p p r e s s i o n h e a r i n g c a n be c l o s e d , u n d e r w h a t s t a n d a r d

s h o u l d c l o s u r e be d e t e r m i n e d     .
        When         this     Court       last       considered              the      interface       between       a
d e f e n d a n t ' s c o n s t i t u t i o n a l r i g h t t o a f a i r t r i a l and t h e r i g h t of

t h e p u b l i c and p r e s s t o o b s e r v e c r i m i n a l p r o c e e d i n g s ,            there was
b u t o n e U n i t e d S t a t e s Supreme C o u r t d e c i s i o n t h a t a d d r e s s e d s i m i -
lar        concerns        ,   Gannett         Co.,       Inc.      v.      DePasquale,           supra.        The

h i g h e s t c o u r t of           t h e l a n d s i n c e h a s r e n d e r e d two d e c i s i o n s t h a t
have       f u r t h e r explored             the     c o n t o u r s of    these p a r t i c u l a r rights.
An u n d e r s t a n d i n g o f Richmond N e w s p a p e r s , I n c                 . v . Virginia       ( 1980 )   ,
448 U.S. 555,       100 S. Ct. 2814,       65 L. Ed. 2d 973,     (plurality
o p i n i o n ) , G l o b e Newspaper C o . v .                  Superior C t .          (1982),              U.S.

-- ---.-   ,   102 S. Ct. 2 6 1 3 , 7 3 L. Ed. 2d 2 4 8 , and t h e r e l a t i o n s h i p b e t -
ween -a n n e t t and Great F a l l s T r i b u n e is c r i t i c a l to r e s o l u t i o n
     G                - -
                       -                        -

o f t h e case a t b a r .
       I n Gannett Co.,                  Inc. v.       DePasquale, s u p r a , t h e United S t a t e s

Supreme C o u r t u p h e l d a N e w York t r i a l c o u r t ' s d e c i s i o n t o e x c l u d e
t h e p r e s s and p u b l i c f r o m a p r e t r i a l h e a r i n g i n a h o m i c i d e p r o s e -
cution.               G a n n e t-
                                 t      interpreted           Sixth        and        Fourteenth     Amendment

g u a r a n t e e s t o a p u b l i c t r i a l t o be p e r s o n a l to t h e a c c u s e d , and
n o t t o i n h e r e i n t h e p u b l i c a n y i n d e p e n d e n t , e n f o r c e a b l e r i g h t to
attend          criminal             trials,        or      as      in      this       instance,       pretrial

suppression hearings.
       Although t h e c o u r t d i s c u s s e d t h e s t r o n g societal i n t e r e s t i n

public         trials          and      the    common         law    rule        of    open   criminal        pro-

c e e d i n g s , 4 4 3 U.S.           a t 382-387,         99 S . C t .     a t 2907-2309,         6 1 L. Ed. 2d
623-628,          it e x p r e s s l y s t o p p e d s h o r t of           deciding t h a t the public
a n d p r e s s had a r i g h t o f access to a p r e t r i a l h e a r i n g u n d e r t h e

F i r s t and F o u r t e e n t h Amendments.                       To t h e e x t e n t t h e r e may be a
c o n s t i t u t i o n a l d i m e n s i o n t o a r i g h t of            access, n o t e d       the court,
t h e t r i a l c o u r t had p r o p e r l y a s s e s s e d t h a t t h e i m p l i c a t e d r i g h t
was o u t w e i g h e d by d e f e n d a n t ' s r i g h t t o a f a i r t r i a l .               4 4 3 U.S.    at

391-393,              99       S.Ct.          at      2911,         2912,        61 L. Ed. 2d 628-630.
       S i x months a f t e r G a n n e t t ,              t h i s C o u r t was p r e s e n t e d w i t h i t s

f i r s t f a i r trial-public                 t r i a l case.        Great F a l l s -r i b u n e , s u p r a ,
                                                                      --              T
reversed          a     trial        court's        decision         t o exclude press              and     public

from i n d i v i d u a l v o i r d i r e e x a m i n a t i o n s of p r o s p e c t i v e j u r o r s .          We
h e l d t h a t a t r i a l c o u r t c a n n o t r e s t r i c t t h e r i g h t of a n y p e r s o n

t o o b s e r v e s u c h p r o c e e d i n g s u n l e s s e x c l u s i o n of t h e p u b l i c be " a
s t r i c t and i r r e p a r a b l e n e c e s s i t y to e n s u r e d e f e n d a n t ' s r i g h t to a
fair        trial."            608        P.2d         at       121,       37      St.Rep.          at      507.

       Our d e c i s i o n was n o t b a s e d upon G a n n e t t l s a r t i c u l a t e d p u b l i c
i n t e r e s t i n o p e n c r i m i n a l p r o c e e d i n g s or a n y common law r u l e of

p u b l i c c o u r t p r o c e e d i n g b u t upon t h e              " R i g h t to Know" p r o v i s i o n

articulated              in      Article           11,        Section         9,      of     the      Montana
Constitution.                  Subject        to        individual          privacy        demands        or     a
d e f e n d a n t ' s r i g h t to a f a i r t r i a l , w e d e t e r m i n e d t h a t a n y p e r s o n ,

including          a    representative             of       the   media,        has   a    constitutional
r i g h t to o b s e r v e c o u r t p r o c e e d i n g s .        608 P.2d 1 1 9 , 37 S t . R e p .     at
505, 506.

       S h o r t l y a f t e r t h i s C o u r t a d o p t e d w h a t was t h e n c h a r a c t e r i z e d
a s a s t a n d a r d s t r i c t e r t h a n t h a t of G a n n e t t , 6 0 8 P.2d               a t 1 2 0 , 37
St.Rep.       at       507,     t h e United           S t a t e s Supreme C o u r t        addressed          the

question reserved                i n G a n n e t-:
                                                t           w h e t h e r t h e F i r s t and F o u r t e e n t h
Amendments g u a r a n t e e t h e p u b l i c and p r e s s a r i g h t of                        access to
criminal trials.                A r i g h t o f a c c e s s u n d e r t h e F i r s t Amendment and

a p p l i e d t o t h e s t a t e s by t h e F o u r t e e n t h Amendment, was r e c o g n i z e d
by    seven      Justices            in   Richmond           Newspapers,           Inc.     v.       Virginia
( 1 9 8 0 ) , 448 U.S. 555, 100 S. Ct. 2 8 1 4 , 6 5 L. Ed. 2d 973.      The case
i n v o l v e d a s t a t e c o u r t o r d e r e x c l u d i n g t h e p u b l i c and p r e s s from
a n e n t i r e t r i a l on f a i r t r i a l grounds.

      Mr.     C h i e f J u s t i c e B u r g e r , a u t h o r of t h e p l u r a l i t y o p i n i o n i n

Richmond --p a p e r s , w r o t e t h a t " [ a ] b s e n t a n o v e r r i d i n g i n t e r e s t
         News
articulated            i n findings,             the     trial     of    a criminal          case m u s t be

open to t h e p u b l i c . "              ( f o o t n o t e o m i t t e d ) 448 U.S.            a t 581,      100

S.Ct.       a t 2830,         6 5 L.Ed.2d         a t 992.         T h a t d e f e n d a n t ' s r i g h t to a
f a i r t r i a l would c o n s t i t u t e s u c h a n i n t e r e s t was e v i d e n t ;                 that
the     trial      court        neglected          to       consider       "various         tested       alter-

n a t i v e s " t o c l o s u r e which would s a t i s f y t h e c o n s t i t u t i o n a l demand
of    f a i r n e s s was c r i t i c a l .        448 U.S.         a t 581, 100 S.Ct.              a t 2829,
2 8 3 0 , 6 5 L.Ed.2d          a t 580, 581.
       In     the United           States      Supreme C o u r t ' s          most      recent       decision

r e g a r d i n g c l o s u r e of c r i m i n a l p r o c e e d i n g s , a d e f e n d a n t s r i g h t to
a f a i r t r i a l was n o t t h e p r e e m i n e n t c o n c e r n .          Globe Newspaper C o .

v.     Superior          Court,        supra,        involved         a     con£ l i c t     between         the

p u b l i c ' s r i g h t of      access t o c r i m i n a l t r i a l s and a s t a t e s t a t u t e
mandating c l o s u r e of t r i a l d u r i n g t e s t i m o n y of a minor r a p e v i c -
tim.        J u s t i c e Brennan's majority opinion d e f i n i t i v e l y established

that     under       the       F i r s t and    F o u r t e e n t h Amendments           "the press          and
g e n e r a l p u b l i c have a c o n s t i t u t i o n a l r i g h t of a c c e s s to c r i m i n a l

trials,"         1 0 2 S.Ct.        a t 2618,        7 3 L.Ed.2d           a t 255 " t h e d e n i a l       [of

which        must        be]      necessitated           by      a     compelling            governmental
interest,          and     [be]     narrowly         tailored        to     serve       that       interest."

102     S.Ct.       at    2620,      73     L.Ed.2d       a t 257.            There,       the      interests

a s s e r t e d t o j u s t i f y c l o s u r e w e r e t h e p r o t e c t i o n of v i c t i m s from
disclosure          of     sensitive           information           and     the      encouragement           of
r e p o r t i n g and t e s t i f y i n g by f u t u r e v i c t i m s .        The G l o b e c o u r t was

n o t persuaded           that either interest justified                           mandatory c l o s u r e ;
t h e r e f ore,         it        reversed            the        state             court          decision.
       From r e v i e w o f        t h e s e cases t h r e e c o n c l u s i o n s         c a n be d r a w n .

F i r s t , a l t h o u g h b o t h t h e f e d e r a l and Montana c o n s t i t u t i o n g u a r a n -
t e e t o members of              t h e p u b l i c and r e p r e s e n t a t i v e s o f      the press a
r i g h t t o observe criminal proceedings,                           t h e scope of           t h e respec-

t i v e g u a r a n t e e s as y e t       is n o t c o m m e n s u r a t e .        The U n i t e d S t a t e s
Supreme C o u r t h a s c o n s t r u e d t h e F i r s t and F o u r t e e n t h Amendments

to     provide       a    right      of    access       to c r i m i n a l      trials;        a    right     of

access t o --t r i a l c r i m i n a l p r o c e e d i n g s h a s n o t b e e n r e c o g n i z e d .
           pre
In     contrast,         the     broad      language         contained          in     t h e -r e a t
                                                                                             G-          Falls
T r i b u n e case,       " t h a t any person h a s t h e c o n s t i t u t i o n a l              right     to

observe court proceedings,"                       6 0 8 P.2d      a t 1 1 9 , 37 S t . R e p .        a t 505,
most c e r t a i n l y e n c o m p a s s e s p r e t r i a l     p r o c e e d i n g s as w e l l as t h e
actual trial.

       Secondly,         irrespective           of    the      s c o p e of      access r i g h t s ,       the
n a t u r e of     t h e g u a r a n t e e u n d e r t h e two c o n s t i t u t i o n s is s i m i l a r .
W h e t h e r t h e b a s i s f o r t h e p r e s s and p u b l i c ' s            r i g h t of    a c c e s s be
t h e F i r s t and F o u r t e e n t h Amendments to t h e U n i t e d S t a t e C o n s t i t u -

tion       or        the            "Right        to       Know"       provision           of     the           Montana

Constitution,                 t h e g u a r a n t e e is n o t a b s o l u t e .        I t c a n be p r o p e r l y

circumscribed                 when       the    right or           i n t e r e s t a g a i n s t which         it com-

p e t e s is w e i g h t y or c o m p e l l i n g .            D o u b t l e s s l y , t h e r i g h t of a c r i -

m i n a l d e f e n d a n t t o a t r i a l b y a n i m p a r t i a l j u r y is s u c h a r i g h t .

                " 'Due p r o c e s s r e q u i r e s t h a t t h e a c c u s e d
                r e c e i v e a t r i a l b y a n i m p a r t i a l j u r y f r e e from
                o u t s i d e in£ luences              .
                                                       Given t h e p e r v a s i v e n e s s
                o f modern c o m m u n i c a t i o n s and t h e d i f f i c u l t y of
                e f f a c i n g p r e j u d i c i a l p u b l i c i t y from t h e m i n d s
                of t h e j u r o r s , t h e t r i a l c o u r t s must t a k e
                - o n g m e a s u - to-ensGiFiiTthiZthe - --- -c F X G
                str                   res                                   5iaiFn- -
                    -                               - -        --
                n e v e r --e i g h e d a g a i n s t - .- c c u s e d
                             w-                           the a                         . . .
                                                                                         I               11

                Nebraska P r e s s A s s o c i a t i o n v. S t u a r t ( 1 9 7 6 ) ,
                427 U.S. 5 3 9 , 5 5 3 , 9 6 S . C t . 2 7 9 1 , 2800, 49
L. Ed. 2d 6 8 3 , 6 9 4 , c i t i n g S h e p p a r d v . Maxwell
                ( 1 9 6 6 ) , 384 U.S. 3 3 3 , 362-63, 8 6 S . C t . 1 5 0 7 ,
                1 5 2 2 , 1 6 L. Ed. 2d 6 0 0 , 6 2 0 , ( e m p h a s i s a d d e d ) .

       Though c o n c l u d i n g              that     it was n o t p r o p e r t o close t h e p r o -

ceeding         in       the     Great - l l s T r i b u n e
                                       Fa
                                        -                                case,      this    Court             intimated

t h a t i n c e r t a i n circumstances a defendant's r i g h t t o a f a i r trial

i s p a r a m o u n t t o t h e p u b l i c ' s r i g h t t o know.                  The o p i n i o n s p e c i f i -

c a l l y noted          that brief             c l o s u r e of     i n d i v i d u a l v o i r d i r e examina-

t i o n s may be p r o p e r i f d u r i n g t h e c o u r s e of v o i r d i r e i t becomes

n e c e s s a r y to a l l u d e t o            inadmissible evidence.                     608 P.2d            a t 120,

37    St.Rep.            at    507.         The        decision also referred                   to        a pretrial

suppression hearing,                       t h e i m p l i c a t i o n b e i n g t h a t c l o s u r e t h e n may

be    appropriate               t o p r e v e n t d i s s e m i n a t i o n of        tainted        evidence          to
t h e pool of p r o s p e c t i v e j u r o r s .

       Finally,           t h e q u e s t i o n i s open-ended                 a s t o p r e c i s e l y what t h e

fair      trial          closure            standard          is      under       federal       law.             Globe

Newspaper -
          Co.,                 is i m p o r t a n t b e c a u s e it is t h e f i r s t m a j o r i t y o p i -

nion     recognizing                a    f e d e r a l r i g h t of      access t o c r i m i n a l            trials,
but    it p r o v i d e s           little       insight       as to w h a t         standard             t h e United

States       Supreme                Court      would         employ       in     resolving           a        right    of

access/fair              t r i a l question             in a pretrial             context.           The S t a t e ' s

interest        i n s h i e l d i n g a minor rape                     v i c t i m from p u b l i c           scrutiny

simply      cannot             be       equated       with    a criminal            defendant's               absolute

right      to        a    fair          trial.          It    is      therefore        unlikely               that    the
" c o m p e l l i n g s t a t e i n t e r e s t / n a r r o w l y t a i l o r e d means" t e s t would be
applicable in a f a i r trial situation.

       What           little       that     c a n be         gleened       f r o m Richmond N e w s p a p e r s ,   P




Inc.             is    that     the       United        States       Supreme        Court          probably w i l l
expect           trial      judges          to     consider         and        dismiss       less     restrictive

alternatives               t o closure before                  it w i l l       uphold       t h e e x c l u s i o n of

p u b l i c and p r e s s from a p r e t r i a l c r i m i n a l p r o c e e d i n g .                     Although
t h e B u r g e r o p i n i o n i m p l i e s t h a t t h e r e are fewer s u i t a b l e a l t e r -
natives           to c l o s u r e       i n a p r e t r i a l c o n t e x t , 4 4 8 U.S.            a t 581,       100

S.Ct.        a t 2830,         6 5 L.Ed.2d              a t 992,      it d o e s       not     f o l l o w t h a t no
a l t e r n a t i v e s to c l o s u r e w i l l e n s u r e d e f e n d a n t ' s            r i g h t to a f a i r

t r i a l i n a p r e t r i a l proceeding.

       Rather than developing                           t h e - - l l s - u n e s t a n d a r d of
                                                              Great F -
                                                                      a T r i-
                                                                             b
"strict           and      irreparable             necessity, "            a    standard        which      emanates
from        federal         cases        whose         continuing          validity          is q u e s t i o n a b l e ,

t h i s C o u r t w i l l f o l l o w t h e c o u r s e s u g g e s t e d by t h e S t a t e h e r e i n .

In     so    doing,           we     join        the     courts       of       Wyoming       and     Colorado         in
adopting,             i n t o t o , S t a n d a r d 8-3.2        o f t h e American B a r A s s o c i a t i o n

S t a n d a r d s f o r C r i m i n a l J u s t i c e ( 2nd .Ed. 1 9 7 8 )               as t h e a p p r o p r i a t e
test        to    reconcile           the        competing        i n t e r e s t of     public        access and
trial        fairness.              This      is a r e v i s e d        and more e x a c t i n g s t a n d a r d

t h a n t h e one proposed by d e f e n d a n t .
       Based           upon        the     Right        to     Know        provision          of     the     Montana

C o n s t i t u t i o n and t h e r i g h t o f              a c c e s s recognized under t h e F i r s t

a n d F o u r t e e n t h Amendments t o t h e U n i t e d S t a t e s C o n s t i t u t i o n ,                      we
hold     t h a t t h e p u b l i c and p r e s s may be e x c l u d e d from a p r e t r i a l
s u p p r e s s i o n h e a r i n g o n l y i f d i s s e m i n a t i o n of i n f o r m a t i o n a c q u i r e d
a t t h e h e a r i n g would               c r e a t e a c l e a r and p r e s e n t d a n g e r             to    the
f a i r n e s s o f d e f e n d a n t ' s t r i a l and n o r e a s o n a b l e a l t e r n a t i v e means
c a n be u t i l i z e d           to avoid          t h e p r e j u d i c i a l e f f e c t of      such infor-

m a tion.
       The C o u r t e n c o u r a g e s t r i a l j u d g e s to s e e k f i r s t t h e v o l u n t a r y

c o o p e r a t i o n of      t h e news m e d i a r e p r e s e n t a t i v e s w h e n e v e r p o s s i b l e .

Upon b e i n g          informed of              t h e d a n g e r p r e s e n t e d b y d i s s e m i n a t i o n of
t a i n t e d e v i d e n c e t o t h e community a t l a r g e as r e g a r d s d e f e n d a n t ' s

r i g h t t o a f a i r t r i a l , w e would hope t h a t r e p r e s e n t a t i v e s of t h e

m e d i a would e x e r c i s e p r u d e n t judgment              and d e l a y mass d i s s e m i n a -
tion     of    potentially prejudicial                      information         until      the     jury      is

i m p a n e l e d or u n t i l a n e a r l i e r t i m e c o n s i s t e n t w i t h t h e f a i r admi-

nistration          of    justice.           The press          is v e r y aware of              the   vital
f u n c t i o n it s e r v e s i n p r e s e r v i n g t h e q u a l i t y and i n t e g r i t y of t h e

j u d i c i a l process.

               " I n s t e a d of a c q u i r i n g information about t r i a l s
               b y f i r s t h a n d o b s e r v a t i o n or by word o f mouth
               f r o m t h o s e who a t t e n d e d , p e o p l e now a c q u i r e it
               c h i e f l y t h r o u g h t h e p r i n t and e l e c t r o n i c
               media.            I n a s e n s e , t h i s v a l i d a t e s t h e media
               claim o f f u n c t i o n i n g a s s u r r o g a t e s f o r t h e
               p u b l i c . While media r e p r e s e n t a t i v e s e n j o y t h e
               same r i g h t o f access a s t h e p u b l i c , t h e y o f t e n
               a r e p r o v i d e d s p e c i a l s e a t i n g and p r i o r i t y o f
               e n t r y so t h a t t h e y may report w h a t p e o p l e i n
               attendance                have     seen      and       heard.            This
                ' c o n t r i b u t e [ s ] t o p u b l i c u n d e r s t a n d i n g of t h e
               r u l e o f law and t o c o m p r e h e n s i o n of t h e f u n c -
               t i o n i n g of t h e e n t i r e c r i m i n a l j u s t i c e syst e m
                . . .             N e b r a s k a P r e s s A s s n . v . S t u a r t , 427
               U.S., a t 5 8 7 , [96 S . C t . a t 2 8 1 6 , 49 L.Ed.2d a t
               7141 ( B r e n n a n , J., c o n c u r r i n g i n j u d g m e n t ) . "
               Richmond N e w s p a p e r s , I n c . v . V i r g i n i a ( 1 9 8 0 ) ,
               448 U.S. a t 5 7 2 , 5 7 3 , 1 0 0 S . C t . a t 2 8 2 5 , 6 5
               L.Ed.2d a t 987.
As well,       t h e p r e s s s h o u l d be e s p e c i a l l y c o g n i z a n t of t h e h a v o c i t
c a n wreak        if    it    fulfills         its role         i n a less t h a n r e s p o n s i b l e
manner.         See, e.g.            Sheppard v.            Maxwell,       supra;     Estes v .        Texas


s u i t a b l e a g r e e m e n t c a n n o t be r e a c h e d ,    t h e t r i a l c o u r t must t h e n
p r o c e e d to h e a r i n g .

       I n determining whether a                     " c l e a r and p r e s e n t d a n g e r " e x i s t s

t h e C o u r t s u g g e s t s t h a t t h e f o l l o w i n g f a c t s m i g h t be c o n s i d e r e d :
(1) e m p i r i c a l e v i d e n c e r e g a r d i n g t h e p e r c e n t a g e of g e n e r a l popu-

l a t i o n who r e a d n e w s p a p e r s o r who l i s t e n t o o t h e r f o r m s o f m e d i a ;
(2)      statistics           regarding          the        percentage         of    media        readers/
l i s t e n e r s who r e a d or f o l l o w h o m i c i d e or c r i m i n a l           s t o r i e s ; and

(3)    e x p e r t p s y c h o l o g i c a l t e s t i m o n y r e g a r d i n g t h e c a p a c i t y of    an

i n d i v i d u a l to d i s r e g a r d p r e t r i a l p u b l i c i t y ,   which m i g h t i n c l u d e
t a i n t e d e v i d e n c e , when making a n o b j e c t i v e d e t e r m i n a t i o n of              the

f a c t s upon c o m p l e t i o n o f a t r i a l      .
       If    t h e e v i d e n c e adduced            s u p p o r t s a f i n d i n g t h a t t h e r e is a
c l e a r and p r e s e n t d a n g e r t o t r i a l f a i r n e s s , t h e c o u r t s h o u l d t h e n

h e a r e v i d e n c e and a r g u m e n t a s to w h e t h e r less r e s t r i c t i v e a l t e r -
n a t i v e s would s u f f i c e t o e n s u r e a f a i r t r i a l .                 The commentary to

Standard          8-3.2       lists           the     following           as      alternatives          to      be
considered :              (1)        continuance,                (2)   severance,          (3)    change        of
venue,       ( 4 ) change of             venire,       (5) intensive voir dire,                    ( 6 ) addi-

t i o n a l preemptory challenges,                     ( 7 ) s e q u e s t r a t i o n , and     ( 8 ) admoni-

tory        instructions         to       the       jury.         In     this     case     some of           these
a l t e r n a t i v e s a r e obviously not                 applicable.             Here,      before those

alternatives           be     considered,             t h i s Court w i l l          require      the        trial

c o u r t and p a r t i e s      t o c o n s i d e r t h e e f f i c a c y of            entering       a pre-
s u p p r e s s i o n h e a r i n g p r o t e c t i v e o r d e r which would f o r b i d m e n t i o n

during the hearing                  of     specific          items of          e v i d e n c e s o u g h t t o be

suppressed.             If,     as       in     the    instant         case,       the    e s s e n c e of     the
suppression hearing                  involves questions                  a s to t h e       law£ u l n e s s of

the     arrest,       or      the     lawfulness            of     the    search,        the     suppression
hearing        can      proceed           without           identifying           the     specific           items
seized.          T h a t would           not    be     the case          i n a suppression hearing

r e l a t i n g t o t h e a d e q u a c y of d e s c r i p t i o n of            items c o n t a i n e d     in a
search warrant;               in that situation,                   t h e c r u x of      the suppression
hearing        is t h e n a t u r e or t h e             identity         of     the particular              items

seized.
      O n l y i f t h e t r i a l c o u r t f i n d s t h a t t h e r e is a " c l e a r and p r e -
s e n t d a n g e r " and t h a t less r e s t r i c t i v e a l t e r n a t i v e s ,           including a

protective          order,       cannot          protect          defendant's           right    to     a     fair

trial,       s h o u l d c l o s u r e be o r d e r e d .         The C o u r t e x p e c t s t h a t f i n d -
i n g s of     f a c t and c o n c l u s i o n s of          law w i l l be e n t e r e d        to s u p p o r t

a    closure order.                 If    the       trial     court decides              that closure           is

not required,            t h e p u b l i c and p r e s s s h o u l d h a v e i m m e d i a t e access
t o t h e t r a n s c r i p t of         t h e c l o s e d h e a r i n g on t h e c l o s u r e motion.

If    c l o s u r e is o r d e r e d ,        complete r e c o r d s of           the closure hearing

a n d t h e s u b s e q u e n t s u p p r e s s i o n h e a r i n g s h o u l d be made and r e m a i n
sealed       until      c o m p l e t i o n of        the    trial       or    an earlier         time       con-
sistent       with     trial      fairness.            We    hereby       vacate       the    District

C o u r t ' s d e c i s i o n and remand        t h i s cause       f o r a hearing under t h e
s t a n d a r d adopted by t h i s o p i n i o n .




J u d g e , s i t t i n g i n p l a c e of M r .
Chief J u s t i c e Frank I . Haswell.
           ,
           ,
           '




l ~ h e p d a t e d v e r s i o n of t h e A B A ' s f a i r t r i a l and f r e e p r e s s s t a n -
      u
dard states:
              " P r e t r i a l proceedings :            exclusion         of    public
              and s e a l i n g of r e c o r d s

              "Except a s provided below,                           p r e t r i a l pro-
              c e e d i n g s and t h e i r r e c o r d s s h a l l be o p e n to
              t h e p u b l i c , i n c l u d i n g r e p r e s e n t a t i v e s of t h e
              news m e d i a .           I f a t the p r e t r i a l proceeding
              t e s t i m o n y o r e v i d e n c e is adduced t h a t is
              l i k e l y t o t h r e a t e n t h e f a i r n e s s of a t r i a l ,
              t h e p r e s i d i n g o f f i c e r s h a l l a d v i s e those pre-
              s e n t of t h e d a n g e r and s h a l l s e e k t h e v o l u n -
              t a r y c o o p e r a t i o n of t h e news m e d i a i n d e l a y i n g
              dissemination                of      potentially              prejudicial
              i n f o r m a t i o n by means of p u b l i c c o m m u n i c a t i o n
              u n t i l t h e i m p a n e l i n g o f t h e j u r y or u n t i l a n
              e a r l i e r t i m e c o n s i s t e n t w i t h t h e f a i r admi-
              n i s t r a t i o n of j u s t i c e .   The p r e s i d i n g o f f i c e r
              may c l o s e a p r e l i m i n a r y h e a r i n g , b a i l h e a r i n g ,
              o r any o t h e r p r e t r i a l p r o c e e d i n g , i n c l u d i n g a
              m o t i o n t o s u p p r e s s , and may s e a l t h e r e c o r d
              only if:
              " ( a ) t h e d i s s e m i n a t i o n of i n f o r m a t i o n from
              t h e p r e t r i a l p r o c e e d i n g and i t s r e c o r d would
              c r e a t e a c l e a r and p r e s e n t d a n g e r t o t h e f a i r -
              n e s s of t h e t r i a l , and
" ( b ) t h e p r e j u d i c i a l e f f e c t of s u c h i n f o r -
m a t i o n on t r i a l f a i r n e s s c a n n o t be a v o i d e d by
a n y r e a s o n a b l e a l t e r n a t i v e means.
"The d e f e n d a n t may move t h a t a l l o r p a r t of
t h e p r o c e e d i n g be              closed     to     the public
( i n c l u d i n g r e p r e s e n t a t i v e s of t h e news m e d i a ) ,
o r , w i t h t h e c o n s e n t of t h e d e f e n d a n t , t h e
p r e s i d i n g o f f i c e r may t a k e s u c h a c t i o n s u a
s p o n t e o r a t t h e s u g g e s t i o n of t h e p r o s e c u -
t i o n . Whenever u n d e r t h i s r u l e a l l or p a r t of
a n y p r e t r i a l p r o c e e d i n g is h e l d i n chambers or
o t h e r w i s e c l o s e d to t h e p u b l i c           a complete
r e c o r d s h a l l be k e p t and made a v a i l a b l e to t h e
p u b l i c f o l l o w i n g t h e c o m p l e t i o n of t r i a l o r
e a r l i e r i f consistent with t r i a l fairness."